 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

MEMORANDUM
Honorable John A. Mendez RE: Giap Huu Lien
United States District Court Judge Docket Number: 0972 2:03CR00103-001
Sacramento, California PERMISSION TO TRAVEL
OUTSIDE THE COUNTRY

 

Your Honor:

Giap Huu Lien is requesting permission to travel to Vietnam. He resides in the Northern District
of California and is supervised out of the San Jose U.S. Probation Office. Giap Huu Lien is current

with all supervision obligations, and the probation officer recommends approval be granted.

Conviction and Sentencing Date: On October 17, 2005, Giap Huu Lien was sentenced for the
offenses of Conspiracy to Distribute MDMA, to Manufacture Marijuana, to Distribute at Least 50
Grams of Methamphetamine, to Distribute at least 5 Kilograms of a Mixture and Substance
Containing Detectable Amount of Cocaine, to Possess with Intent to Distribute Marijuana, to
Possess with Intent to Distribute at Least 50 grams of Methamphetamine (Count 1); Conspiracy to

Launder Monetary Instruments (Count 2); and Criminal Forfeiture (Count 3).

Sentence Imposed: 204 months custody on each of Counts 1 and 2, to be served concurrently, in
the Bureau of Prisons; 60 months TSR on Count 1 and 36 months on Count 2, to run concurrently,
for a total term of 60 months; Mandatory drug testing, No firearms, DNA testing; $200 special

assessment

Dates and Mode of Travel: By airplane to Ho Chi Minh City, Vietnam, on approximate dates of
December 3, 2019 to January 7, 2020.

Purpose: Mr. Lien requests to travel to Ho Chi Minh City, Vietnam, to escort his elderly mother

on a trip to her hometown.

REV. 08/2019
PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
 

RE: Giap Huu Lien
Docket Number: 0972 2:03CR00103-001
PERMISSION TO TRAVEL OUTSIDE THE COUNTRY

Respectfully submitted,

dine rakes

Sara Gnewikow
Sr. United States Probation Officer

Dated: | November 19, 2019
Sacramento, California

REVIEWED BY: OT (For)

 

Shannon Morehouse
Supervising United States Probation Officer

 

ORDER OF THE COURT
The Court orders:

Xl Approved L] Disapproved

patep: _/!| Ab | 2019

 

 

REV. 08/2019
PERMISSION TO TRAVEL OUTSIDE THE COUNTRY__MEMO
